UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
DAVID STEWART,                                                    ORDER
                                                               :
                           Plaintiff,
                                                               :  17 Civ. 565 (GWG)
                    v.
                                                               :
GEORGE KALTNER, et al.,
                                                               :
                           Defendants.
----------------------------------------------------------------x
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

        The parties to this action seem driven to repeatedly violate the Court’s orders — a
circumstance that will likely result in sanctions at a later date. For now it is sufficient to say that
the parties remain in violation of Docket # 144 by having failed to timely file and submit all the
materials required by Docket # 144.

       The parties are directed to read Docket # 144. The Court will give the parties one final
opportunity to submit and file all the required materials. The deadline for doing so is extended
to November 22, 2019. The Court expects to levy a monetary fine on any attorney who does not
comply with this deadline, in addition to any other sanctions it may impose, including dismissal
or default.

        Finally, the Court notes that while the defendants assert in Docket # 151 that they
“anticipate pretrial motions . . . and limine motions,” any motions in limine were required to be
filed by the deadline as stated in Docket # 144. Thus, any such motions are also now due on
November 22, 2019. Any pretrial motion other than a motion in limine shall be filed by the
same deadline.

        SO ORDERED

Dated: November 15, 2019
       New York, New York
